DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Response to Amendment
The amendment of 3/16/2022 has been entered.
Disposition of claims: 
Claims 10-14 and 23-31 have been cancelled.
Claims 1-9, 15-22, and 32-34 are pending.
Claim 3 has been withdrawn.
Claims 1, 19, and 32 have been amended.
The amendments to claims 1, 19, and 31 have overcome: 
the rejections of claims 1-2, 4-9, 15-17, 19-20, 22, and 32-33 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1, hereafter Che) in view of Pan et al. (CN 104277063, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Pan), 
the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1) in view of Pan et al. (CN 104277063, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) as applied to claim 19, and further in view of Yasuo et al. (JP 2016210728 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Yasuo), 
the rejections of claims 1-2, 4-9, 15-20, 22, and 32-34 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1) in view of Murase et al. (US 2007/0247063 A1, hereafter Murase), and
the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1) in view of Murase et al. (US 2007/0247063 A1) as applied to claim 19, and further in view of Yasuo et al. (JP 2016210728 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) set forth in the last Office Action. 
The rejections have been withdrawn.
The nonstatutory double patenting rejections of claims 1-2, 4-9, and 15-17 over claim 11 of copending Application No. 16021514 (reference application, please refer to the claim set filed on 3/22/2022) has been maintained and updated.
The nonstatutory double patenting rejections of claims 1-2, 4-9, 16, and 34 over claim 12 of the US Patent 10,930,862 B2 (previously Application No. 15968901) has been maintained and updated.

Response to Arguments
Applicant’s arguments see the fourth through sixth paragraphs of page 24 the provisional rejections of claims 1-2, 4-9, 15-17, and 34 on the ground of nonstatutory double patenting as being unpatentable over claim 11 (of claim set submitted 8/12/2020) in copending Application No. 16/021,514 and the provisional rejections of claims 1-2, 4, 6-9, 16, and 34 on the ground of nonstatutory double patenting as being unpatentable over claim 12 (of claim set submitted 5/2/2028) in copending Application No. 15/968,901 set forth in the Office Action of 12/30/2021 have been considered. 
The arguments are found not persuasive. The rejections are remained and updated.
Applicant’s arguments see the last paragraph of page 24 through the third paragraph of page 27 of the reply filed 3/16/2022 regarding the rejections of claims 1-2, 4-9, 15-17, 19-20, 22, and 32-33 under 35 U.S.C. 103 as being unpatentable over Che/Pan, the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Che/Pan/Yasuo set forth in the Office Action of 12/30/2021 have been considered. 
Applicant argues that the combination of the references does not teach or suggest each and every element of instant independent claim 1. 
Those rejections have been withdrawn, rendering the arguments moot.
Applicant’s arguments see the last paragraph of page 24 through the third paragraph of page 27 of the reply filed 3/16/2022 regarding the rejections of claims 1-2, 4-9, 15-20, 22, and 32-33 under 35 U.S.C. 103 as being unpatentable over Che/Murase, and the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Che/Murase/Yasuo set forth in the Office Action of 12/30/2021 have been considered. 
Applicant argues that the combination of the references does not teach or suggest each and every element of instant independent claim 1. 
Those rejections have been withdrawn. 
Che teaches a borazine compound having similar structure as Formula I of claim 1. The only deficiency of Che is that Che does not exemplifies a specific electron donating group substituted to the borazine, wherein the electron donating group reads on the claimed substituent. Murase teaches electron donating group of carbazole which reads on the instant claims. New grounds of rejections are applied.

Election/Restrictions
Applicant's election without traverse of Group 1 (monocyclic G1 consisting of trivalent boron and trivalent nitrogen wherein L is attached to boron) in the reply filed on 07/08/2020 is acknowledged.  
Upon further consideration, the Examiner updated the original species election requirement to remove the requirement of selecting the monocyclic ring atom to which the linker L is attached (see the details under the Election/Restrictions section of the Non-Final Office Action of 09/02/2020). Applicant’s election is directed to the modified Group 1 (monocyclic G1 consisting of trivalent boron and trivalent nitrogen). Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, Applicant claims “CR2”. However, Applicant does not claim what kind of substituent can be selected as the variable R. It is unclear what kind of substituent can be selected as the variable R.
For the purpose of prosecution, the Examiner interprets the limitation of R to be identical as Ra and Rb of claim 16.
Furthermore, Applicant claims the following structure.

    PNG
    media_image1.png
    74
    134
    media_image1.png
    Greyscale

Applicant recites “X is selected from the group consisting of O, S, Se, N, …” If a nitrogen atom is selected as the variable X of above structure, two of radical electrons of the nitrogen atom bond to the carbon atom of each of the phenyl rings. However, because the nitrogen atom has three radical electrons, the third radical electron is left unbound at the position X of above structure. It is unclear what kind of substituent is required to bond to the third radical electron.
For the purpose of prosecution the Examiner interprets the limitation to mean “X is selected from the group consisting of O, S, Se, NRa, …”. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, Applicant recites “…, wherein the organic layer is an emissive layer and the compound of Formula I is a host; wherein the organic layer is an emissive layer and the compound of Formula I is an emitter.”
It is unclear whether the compound of Formula I is required to be a host, whether the compound of Formula I is required to be an emitter, or whether the compound of Formula I is required to be both host and emitter.
For the purpose of prosecution, the Examiner interprets the limitation to mean that the organic layer is an emissive layer and the compound of Formula I is a host, an emitter, or combination thereof.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 15, Applicant claims direct bond as L. However, the independent claim 1 does not allow L to be a direct bond. Currently claim 15 is dependent from claim 1. 
Claim 15 fails to incorporate all the limitation of the claim to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 18, Applicant claims Compounds 2-3 and 7-8, wherein G2 is dibenzofuran or dibenzothiphene and a combination of G1, L, and R1-R9 or portion thereof together form hexaphenylborazine. 
The independent claim 1 claims Formula I, wherein G2 is not dibenzofuran or dibenzothiphene when any combination of G1, L, R1-R9 or portions thereof together form hexaphenylborazine.
Therefore, Compounds 2-3 and 7-8 are not encompassed by the general Formula I of claim 1. Currently claim 18 is dependent from claim 1.
Claim 18 fails to incorporate all the limitation of the claim to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-9, 17, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuo et al. (JP 2016210728 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Yasuo).
Regarding claims 1-2, 4-6, 8-9, 17, and 34, Yasuo discloses a compound (“pi-conjugated compound” in [022]) having a structure of Formula (1), as shown below.

    PNG
    media_image2.png
    244
    392
    media_image2.png
    Greyscale
, 
wherein X1 to X6 each represents an electron-donating group D or an electron-withdrawing group A ([023]). It is preferred that at least one of X1-X6 is electron-donating group D, and the other is an electron-withdrawing group A; wherein D includes but not be limited to aryl or heterocyclic group substituted by electron donating group ([024]); and A includes but not be limited to F, CN, and an aryl ring substituted with electron-withdrawing group ([034]). 
Yasuo exemplifies the pi-conjugated compound (Compound T-67) as shown below ([059]).

    PNG
    media_image3.png
    290
    573
    media_image3.png
    Greyscale

The Compounds T-67 of Yasuo have the identical structure as Applicant’s Formula 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is 3; L is an organic linker (pyridinylamine; see the part enclosed by a dashed circle in the figure above); R1-R5 and G2 are each independently selected from the group consisting of heteroaryl (pyridine) and nitrile; wherein any two adjacent substituents can optionally join or fuse to form a ring (the substituent of the organic linker L (pyridinylamine) and the substituent of G2 (pyridine) join to form a ring (pyrrole)); wherein at least one of G2 is pyridine; and provided that G2 is not triazine, dibenzofuran, or dibenzothiophene when any combination of G1, L, R1-R9, or portion thereof together form hexaphenylborazine, meeting all the limitations of claims 1-2, 4-6, 8-9, 17, and 34.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 19-22, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al. (JP 2016210728 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent).
Regarding claim 7, the Compound T-67 of Yasuo reads on all the features of claims 1-2, 4-6, 8-9, 17, and 34 as outlined above.
The electron donating group, azacarbazole of Compound T-67 of Yasuo is bonded to the boron atom of the borazine ring; however, Yasuo teaches that X1 through X6 of Formula (1) of Yasuo can be electron donating group or electron withdrawing group ([013]). That is, there is no requirement to bond the electron donating group to the boron atom and to bond the electron withdrawing group to the nitrogen atom of the borazine ring in the compounds of Yasuo. Yasuo teaches two alternative configurations of three electron donating groups and three electron withdrawing groups (see Formulas (3) and (4) in [013]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound T-67 of Yasuo by switching substitution positions of the azacarbazole groups with the nitrile groups, as taught by Yasuo.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both azacarbazole and nitrile can be optional substituents at any of the positions X1-X6 of Formula (1) of Yasuo. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides the Modified Compound T-67 of Yasuo, which has identical structure as T-67 of Yasuo except that the positions of the azacarbazole groups are switched with the positions of the nitrile groups, meeting all the limitations of claim 7. 
Regarding claims 19-22, the Compound T-67 of Yasuo reads on all the features of claims 1-2, 4-6, 8-9, 17, and 34 as outlined above.
Yasuo discloses an organic light emitting device (“organic EL element” in [187]; “Example 3-3” in Table 3, [195]) comprising an anode (ITO in [189]), a hole transporting layer (a-NPD), an organic layer (“light-emitting layer” in [191], comprising a host of “Compound T-2” and a dopant of “GD-1” in Table 3, [195]), and a cathode (Al in [194]), wherein GD-1([175]) has the following structure. The organic light emitting device (OLED).

    PNG
    media_image4.png
    159
    277
    media_image4.png
    Greyscale

The organic light emitting device of Yasuo (Example 3-3) does not comprises Compound T-67 of Yasuo; however, Yasuo does teach that the compound of Yasuo can be used as the host material the light emitting layer of the organic light emitting device of Yasuo ([106]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound T-67 of Lee by using it as the host material of the light emitting layer of the organic light emitting device of Yasuo (Example 3-3) as taught by Yasuo.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of the host materials Compound T-2 with Compound T-67 of Yasuo in the device of Yasuo (Example 3-3) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the light emitting layer host material, Compound T-67 of Yasuo would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide the Modified organic light-emitting device of Yasuo comprising an anode (ITO), a hole transporting layer (a-NPD), an organic layer (“light-emitting layer” comprising a host, Compound T-67 of Yasuo and a dopant, Compound GD-1 of Yasuo), and a cathode (Al), meeting all the limitations of claims 19-21.
The hole transporting layer of the Modified organic light emitting device of Yasuo is not the compound of Formula I; however, Yasuo does teach that the compound of Yasuo can be used as the hole transporting layer material ([061]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Yasuo by substituting the hole transporting layer material (a-NPD) with Compound T-67 of Yasuo as taught by Yasuo.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of the hole transporting layer materials in the device of Yasuo would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the hole transporting layer material, Compound T-67 of Yasuo would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide the Modified organic light-emitting device of Yasuo  (2) comprising an anode (ITO), a hole transporting layer (Compound T-67 of Yasuo), an organic layer (“light-emitting layer” comprising a host, Compound T-67 of Yasuo and a dopant, Compound GD-1 of Yasuo), and a cathode (Al), meeting all the limitations of claims 22.
Regarding claims 32-33, the Compound T-67 of Yasuo reads on all the features of claims 1-2, 4-6, 8-9, 17, and 34, and the modified organic light emitting device of Yasuo reads on all the features of claims 19-21 as outlined above.
The Modified organic light-emitting device of Yasuo comprises an anode (ITO), an organic layer (“light-emitting layer” comprising a host, Compound T-67 of Yasuo and a dopant, Compound GD-1 of Yasuo), and a cathode (Al).
Yasuo does not disclose a specific consumer product comprising the Modified organic light emitting device of Yasuo; however, Yasuo does teach the organic light emitting device of Yasuo can be used to make a consumer product of television ([148], [154]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified organic light emitting device of Yasuo by using it to make a consumer product of television, as taught by Yasuo.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of the organic light emitting device in the consumer product, television would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make a consumer product of television.
The modification provides a consumer product of television comprising the Modified organic light emitting device of Yasuo, meeting all the limitations of claims 32-33.

Claims 1-2, 4-9, 15-20, 22, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20050153164 A1) in view of Murase et al. (US 2007/0247063 A1, hereafter Murase).
Regarding claims 1-2, 4-5, 7-8, and 15-16, Che discloses a borazine compound (Formula I in [008]) and exemplifies a specific compound (Compound 6 in [049]).

    PNG
    media_image5.png
    350
    513
    media_image5.png
    Greyscale
, 
In Formula I of Che, R1 to R6 can be substituted or unsubstituted aryl group; wherein the substituent can be a donor or acceptor groups ([009]). 
It is noted that an ordinary skill in the art recognize that the donor and acceptor groups indicate electron donors (or electron donating groups) and electron acceptors (or electron accepting groups or electron withdrawing groups), respectively. 
The Compound 6 of Che has unsubstituted aryl (phenyl) groups at the position corresponding to R1 to R6 of Che’s Formula I; however, Che does teach that the phenyl group of the Compound 6 can be further substituted by donor group(s) ([009]).
Murase discloses a compound (formulas (1) and (3) in [016]) used as the host material of the light emitting layer of an organic light emitting device ([064], [123], Table 1). 
Murase exemplifies an electron donor group of carbazole ([050]; Compounds 39 and 48 in [053]; and see the structure marked by dashed circle and rectangle in the figure below).

    PNG
    media_image6.png
    421
    453
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Che’s Compound 6 by substituting at least one of the unsubstituted phenyl groups with phenyl substituted by an electron donor group of carbazole (either N-carbazolyl group marked by a dashed circle in the figure above, or N-phenylcarbazolyl group marked by a dashed box in the figure above), based on the teaching of Che and Murase.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Carbazole is a known electron donor group used as the substituent of the host material of the light emitting layer of an organic light emitting device. The substitution of at least one unsubstituted phenyl at any of R1 through R6 of Che’s Formula I with phenyl substituted by carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides Compound of Che as modified by Murase (1) which has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by an N-carbazolyl group. 
The Compound of Che as modified by Murase (1) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole, meeting all the limitations of claims 1-2, 4-5, 7, and 15.
The modification also provides Compound of Che as modified by Murase (2) which has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by an N-phenylcarbazolyl group. 
The Compound of Che as modified by Murase (2) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole, meeting all the limitations of claims 1-2, 4-5, 8, and 15-16.
Regarding claims 6, 9, and 17, the Compound of Che as modified by Murase (1) and (2) reads on all the features of claims 1-2, 4-5, 7-8, and 15-16 as outlined above.
Compound of Che as modified by Murase (1) has identical structure as the Compound 6 of Che ([049]), wherein at least one of phenyl groups is substituted by an N-carbazolyl group.
Compound of Che as modified by Murase (2) has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by an N-phenylcarbazolyl group.
The Compound of Che as modified by Murase (1) or (2) does not meet the limitations of claim 6 because the carbazole group is not necessarily substituted to the boron atom of the borazine ring; however, Che does teach any of R1 through R6 of Che’s Formula I can be a substituted aryl such as phenyl or diphenyl, wherein the substituent can be donor or acceptor group(s) ([009], [029], [046]). 
It is noted that the diphenyl has the same meaning as biphenyl. 
Che further teaches compounds having the C3 symmetry (Compound 10 in [049]). As compared to Compound 6 ([010]), Compound 10 has the diphenyl groups at the positions corresponding to R1, R3, and R5 of Formula I. That is, Che teaches that the phenyl groups of Compound 6 at the positions corresponding to R1, R3, and R5 of Formula I can be further substituted.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 6 of Che by substituting the unsubstituted phenyl groups at the positions corresponding to R1, R3 and R5 of Formula I with phenyl substituted by carbazole (either N-carbazolyl or N-phenylcarbazolyl), based on the teaching of Che and Murase.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Carbazole is a known electron donor group used as the substituent of the organic compound for an organic light emitting device. Furthermore, Che teaches compounds having the C3 symmetry (Compound 10 in [049]). That is, Che exemplifies a compound having substituents at R1, R3, and R5 positions which are different from the substituents at R2, R4, and R6 positions. The substitution of the unsubstituted phenyl at R1, R3, and R5 positions with the phenyl substituted by a donor carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides Compound of Che as modified by Murase (3) which has identical structure as the Compound 6 of Che ([049]) wherein each of the phenyl group at R1, R3 and R5 positions is further substituted by carbazole (either N-carbazolyl or N-phenylcarbazolyl).

    PNG
    media_image7.png
    361
    689
    media_image7.png
    Greyscale

The Compound of Che as modified by Murase (3) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is 3; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein G2 is selected from the group consisting of carbazole, meeting all the limitations of claims 6, 9, and 17.
Regarding claim 18, Che discloses a compound having the following general formula (Formula I in [008] and [020]).

    PNG
    media_image8.png
    217
    406
    media_image8.png
    Greyscale
, 
wherein R1 to R6 of Che’s Formula I can be substituted or unsubstituted aryl group such as phenyl or diphenyl ([029]); wherein the aryl group can be further substituted by donor or acceptor groups ([046]). 
Che does not disclose a specific compound having the same structure as Applicant’s Compound 4 of claim 18. However, the core structure, borazine of the Formula I of Che is identical to that of Applicant’s Compound 4. The difference between the two compounds is the substituent groups of the borazine core.  
Che teaches that the borazine core represented by Formula I of Che can be substituted by a phenyl group at the positions R1-R2 and R4-R6 ([029]; and examples including at least Compounds 1-2 and 4-6 in [049]) and a diphenyl group at the position corresponding to R3 ([029]; and example including Compound 10 in [049]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Formula I of Che by selecting the substituent phenyl at R1-R2 and R4-R6 and diphenyl at R3, as taught by Che.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The phenyl and diphenyl are allowable substituent groups at the positions corresponding to R1-R6 of Formula I of Che. The substitutions would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified substituents at the positions corresponding to R1-R6 of Formula I of Che ([029] and [049]). Selection of a phenyl group at each of positions R1-R2 and R4-R6 and a diphenyl group at position R3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides a compound represented by Formula I of Che wherein R1-R2 and R4-R6 are each phenyl group and R3 is a diphenyl group. The modified compound of Che is different from Applicant’s Compound 4 in that Applicant’s Compound 4 requires a carbazole group is substituted to the diphenyl group of the compound. However, Che does teach that the substituent diphenyl of the compound represented by Formula I of Che can be further substituted by a donor group ([009], [046]).
Murase discloses a compound (formulas (1) and (3) in [016]) used as the host material of the light emitting layer of an organic light emitting device ([064], [123], Table 1). 
Murase exemplifies a donor group of carbazole ([050]; Compound 100 in [053]; and see the structure marked by a dashed circle in the figure below). Thus, carbazole is a known donor group used as the substituent of the host material of the light emitting layer of an organic light emitting device.

    PNG
    media_image9.png
    345
    384
    media_image9.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified compound of Che by substituting the diphenyl group with an electron donor group of carbazole, based on the teaching of Che and Murase.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Carbazole is a known electron donor group used as the substituent of the host material of the light emitting layer of an organic light emitting device. The substitution of the donor group of Formula I of Che with carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides Compound of Che as modified by Murase (4). The compound has identical structure as the Formula I of Che wherein R1-R2 and R4-R6 are each phenyl group and R3 is a diphenyl group substituted by a carbazole group as shown below.

    PNG
    media_image10.png
    287
    680
    media_image10.png
    Greyscale

The Compound of Che as modified by Murase (4) has similar structure as Applicant’s Formula 4 of claim 18. The difference between the two compounds is the substitution positions of the pentaphenylborazine group and the carbazole group with respect to the diphenyl linker group. However, the compound is one of position isomers of Applicant’s Compound 4 of the instant claim 18.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Compound of Che as modified by Murase (4) by substituting each of the pentaphenylborazine group and the carbazole group at the meta position of the diphenyl linker group. One of ordinary skill in the art would expect that the modified compound which has the same structure as Applicant’s Compound 4 would act in similar manner as the Compound of Che as modified by Murase (4).
The modification provides a compound having identical structure as Applicant’s Compound 4.
The position isomer of the Compound of Che as modified by Murase (4) (equivalent to Applicant’s Compound 4) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (diphenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole, meeting all the limitations of claim 18 (Note: the Compound of Che as modified by Murase (4) also reads on all the limitations of claims 1-2, 4-7, 9, 15, and 17-18).
Regarding claims 19-20, the Compound of Che as modified by Murase (1) reads on all the features of claim 1, as outlined above.
The Compound of Che as modified by Murase (1) has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by carbazole. 
The Compound of Che as modified by Murase (1) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole.
Che does not exemplify a specific device comprising the Compound of Che as modified by Murase (1) as the emissive layer material.
However, Che teaches that the compound having the structure of Che’s Formula I can be used as a host material ([055], [057]), an emitter ([056], [057]), a blocking layer material (“hole-blocking and/or electron-blocking layer” in [057]), and/or a transporting layer material (“hole-transporting layer, …, electron-transporting layer” in [057]) of an organic light-emitting device (“EL device”, “OLED” in [057]).
Che further teaches an organic light-emitting device comprising a first electrode, a hole transport layer, an emissive layer comprising a host having a structure of Che’s formula I and one or more emissive dopants, an electron transport layer, and a second electrode ([064]-[068]).
Che discloses that the first electrode is anode ([085]). Since the organic layers in the device are stacked in the order of a first electrode, a hole transport layer, an electron transport layer, and a second electrode, it is obvious the second electrode is equated with a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Che described above as well as the organic light-emitting devices taught by Che by using the compound of Che as modified by Murase (1) as the emissive layer host material of an organic light-emitting device, based on teaching by Che. 
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of host materials having general structure of Formula I of Che in the known device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide the organic light-emitting device of Che as modified by Murase comprising a first electrode (anode), a hole transport layer, an emissive layer comprising a host (Compound of Che as modified by Murase (1)) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, meeting all the limitations of claims 19-20. 
Regarding claims 19 and 22, the Compound of Che as modified by Murase (1) reads on all the features of claim 1, as outlined above.
The Compound of Che as modified by Murase (1) has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by carbazole. 
The Compound of Che as modified by Murase (1) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole.
Che does not exemplify a specific device comprising the Compound of Che as modified by Murase (1) used as the transporting layer material.
However, Che teaches that the compound having the structure of Che’s Formula I can be used as a host material ([055], [057]), an emitter ([056], [057]), a blocking layer material (“hole-blocking and/or electron-blocking layer” in [057]), and/or a transporting layer material (“hole-transporting layer, …, electron-transporting layer” in [057]) of an organic light-emitting device (“EL device”, “OLED” in [057]).
Che further teaches an organic light-emitting device comprising a first electrode, a hole transporting layer comprising the compound represented by Formula I of Che, an emissive layer, an electron transport layer, and a second electrode ([058]-[062]).
Che discloses that the first electrode is anode ([085]). Since the organic layers in the device are stacked in the order of a first electrode, a hole transport layer, an electron transport layer, and a second electrode, it is obvious the second electrode is equated with a cathode.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Che as modified by Murase (1) as well as the organic light-emitting devices taught by Che by using the compound of Che as modified by Murase (1) as the hole transporting layer material of an organic light-emitting device, based on teaching by Che. 
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of the hole transporting layer materials having general structure of Formula I of Che in the device of Che would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic light-emitting device.
Such modifications provide the organic light-emitting device of Che as modified by Murase comprising a first electrode (anode), a hole transporting layer (Compound of Che as modified by Murase (1)), an emissive layer, an electron transporting layer, and a second electrode (cathode), wherein the hole transporting layer is an organic layer, meeting all the limitations of claims 19 and 22. 
Regarding claims 32-33, the Compound of Che as modified by Murase (1) reads on all the features of claim 1 and the Organic light emitting device of Che as modified by Murase reads on all the features of claims 19-20, as outlined above.
The Compound of Che as modified by Murase (1) has identical structure as the Compound 6 of Che ([049]), wherein at least one of the unsubstituted phenyl groups is substituted by carbazole. 
The Compound of Che as modified by Murase (1) has identical structure as Formula I of claim 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron (borazine; the 6-membered ring part of Formula I of Che); wherein an unused valence on boron and nitrogen may be attached to L or to R1-R5; wherein n is an integer from 1 to 6; L is an organic linker (phenylene); R1-R5 and G2 are each independently selected from the group consisting of aryl, heteroaryl, and combination thereof (phenyl or carbazole); wherein at least one of G2 is carbazole.
The organic light emitting device of Che as modified by Murase comprises a first electrode (anode), a hole transport layer, an emissive layer comprising a host (Compound of Che as modified by Murase (1)) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer.
Che does not disclose a specific consumer product comprising the organic light emitting device of Che as modified by Murase (1); however, Che does teach that the organic light-emitting device of invention can be used to make a consumer product (“flat panel display” in [086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting devices of Che as modified by Murase by incorporating the device in a flat panel display, based on teaching of Che.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of the known organic light emitting devices of the known consumer product would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make a consumer product.
Such modifications provide a consumer product (flat panel display) comprising an organic light-emitting devices taught by Che as modified by Murase, comprising a first electrode (anode), a hole transport layer, an emissive layer comprising a host (Compound of Che as modified by Murase (1)) and one or more emissive dopants, an electron transport layer, and a second electrode (cathode), wherein the emissive layer is an organic layer, meeting all the limitations of claims 32 and 33.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 15-17, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16021514 (reference application, please refer to the claim set filed on 3/22/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 4-5, 7-9, 15-17, and 34, Application No. 16021514 discloses a compound having the following structure (claim 11; the 3rd structure on page 11, hereafter Example 1).

    PNG
    media_image11.png
    256
    512
    media_image11.png
    Greyscale

Example 1 of Application No. 16021514 has identical structure as Applicant’s Formula 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (phenylene); R1-R9 can be aryl (phenyl); wherein at least one of G2 is azadibenzothiophene; and provided that G2 is not triazine, dibenzofuran, or dibenzothiophene when any combination of G1, L, R1-R9, or portion thereof together form hexaphenylborazine, meeting all the limitations of claim 1.
It is noted that rejection is not limited to the exemplified compound (Example 1). It appears that there are multiple other compounds in claim 11 of Application No. 16021514 which read on all the limitations of claims 1-2, 4-5, 7-9, 15-17, and 34.
Regarding claim 6, Application No. 16021514 discloses a compound having the following structure (claim 11; the 6th structure on page 19, hereafter Example 2).

    PNG
    media_image12.png
    309
    730
    media_image12.png
    Greyscale

Example 2 of Application No. 16021514 has identical structure as Applicant’s Formula 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker; R1-R9 can be aryl (phenyl); wherein at least one of G2 is a substituted pyrimidine; and provided that G2 is not triazine, dibenzofuran, or dibenzothiophene when any combination of G1, L, R1-R9, or portion thereof together form hexaphenylborazine, meeting all the limitations of claim 6 (note: Example 2 also reads on all the limitations of claims 1-2, 4-6, 8-9, and 16-17).

Claims 1-2, 4-9, 16-17, 19-22 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-15, and 18-19 of US Patent No. 10,930,862 (hereafter Patent ‘862, please refer to the claim set filed on 5/2/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 4-6, 8-9, 16-17, and 34, Patent '862 discloses a compound having the following structure (claim 12; the last structure on column 160, hereafter Example 3).

    PNG
    media_image13.png
    283
    460
    media_image13.png
    Greyscale

Example 3 of Patent '862 has identical structure as Applicant’s Formula 1, wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (ethenylene, marked by a dashed rectangle in the figure above); R1-R9 can be alkenyl (R1 is ethenyl, marked by a dashed circle in the figure above; R7-R7 are ethenyl), wherein any two adjacent substituents can optionally join or fuse to form a ring; wherein at least one of G2 is azadibenzothiophene; and provided that G2 is not triazine, dibenzofuran, or dibenzothiophene when any combination of G1, L, R1-R9, or portion thereof together form hexaphenylborazine, meeting all the limitations of claims 1-2, 4-6, 8-9, 16, and 34.
Regarding claim 7, Example 3 of Patent '862 is equated with a compound as shown below,

    PNG
    media_image14.png
    283
    407
    media_image14.png
    Greyscale

wherein G1 is a monocyclic ring formed by a single bond between atoms of trivalent boron and trivalent nitrogen, wherein G1 has at least one trivalent boron; wherein an unused valence on boron and nitrogen may be attached to L or to R1-R9; wherein n is 1; L is an organic linker (propenylene, marked by a dashed rectangle in the figure below); R1-R9 can be alkenyl (R7 is methyl; R1-R6 are ethenyl), wherein any two adjacent substituents can optionally join or fuse to form a ring; wherein at least one of G2 is azadibenzothiophene; and provided that G2 is not triazine, dibenzofuran, or dibenzothiophene when any combination of G1, L, R1-R9, or portion thereof together form hexaphenylborazine, meeting all the limitations of claim 1. The compound, wherein at least one L is attached to a nitrogen atom.
Regarding claims 19-22 and 32-33, the compound Example 3 of Patent ‘862 reads on all the features of claims 1-2, 4-9, 16-17, and 34, as outlined above.
The Patent ‘862 does not disclose a specific organic light emitting device comprising the Example 3 of Patent ‘862; however, Patent ‘862 does teach that the compounds of Patent ‘862 represented Formula I can be used as the host material of the emissive layer of the organic light emitting device of Patent ‘862, wherein the device comprises an anode; a cathode; and an organic layer disposed between the anode and the cathode, wherein the organic layer is an emissive layer (claim 14).
The Patent ‘862 teaches that the organic layer can further comprises a phosphorescent emissive dopant which is a transition metal complex having at least one of ligand or part of the ligand presented in the claim 15 of Patent ‘862 (claim 15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound Example 3 of Patent ‘862 by using it as the host and the phosphorescent emissive dopant of claim 15 of Patent ‘862 as the emissive dopant in the emissive layer of the organic light emitting device of Patent ‘862, as taught by Patent ‘862.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of the host compounds in the organic light emitting device of Patent ‘862 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substitution of the phosphorescent emissive dopants of Patent ‘862 in the organic light emitting device of Patent ‘862 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Example 3 of Patent ‘862 would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides the Modified organic light emitting device of Patent ‘862 comprising an anode; a cathode; and an organic layer disposed between the anode and the cathode; wherein the organic layer comprises the compound Example 3 of Patent ‘862 and a phosphorescent emissive dopant of claim 15 of Patent ‘862; and wherein the organic layer is an emissive layer, meeting all the limitations of claims 19-21.
The Patent ‘862 does not disclose a specific organic light emitting device comprising the Example 3 of Patent ‘862 used as a transporting layer material; however, the Patent ‘862 does teach that the compound of Formula I of Patent ‘862 can be a transporting material of the organic layer of the organic light emitting device of Patent ‘862.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound Example 3 of Patent ‘862 by using it as the transporting material of the organic layer of the Modified organic light emitting device of Patent ‘862, as taught by Patent ‘862.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of the transporting materials in the organic layer of the organic light emitting device of Patent ‘862 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Example 3 of Patent ‘862 would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make an organic light-emitting device. 
The modification provides the Modified organic light emitting device of Patent ‘862 (2) comprising an anode; a cathode; and an organic layer disposed between the anode and the cathode; wherein the organic layer is a transporting layer and the compound Example 3 of Patent ‘862 is a transporting material of the organic layer, meeting all the limitations of claim 22.
The Patent ‘862 does not discloses a consumer product comprising the Modified organic light emitting device of Patent ‘862; however, the Patent ‘862 does teach a consumer product comprising the organic light emitting device wherein the organic light emitting device comprises an anode; a cathode; and an organic layer disposed between the anode and the cathode, comprising a compound of Formula I of Patent ‘862 (claim 18).
The Patent ‘862 further teaches that the consumer product can be a flat panel display (claim 19).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of patent ‘862 by using the device in a consumer product of a flat panel display, as taught by Patent ‘862.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). The substitution of organic light emitting devices in the consumer product of Patent ‘862 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a flat panel display from the exemplified consumer products would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum material and structure when producing compounds to be used to make a consumer product of a flat panel display. 
The modification provides the Modified flat panel display comprising the Modified organic light emitting device of Patent ‘862 comprising an anode; a cathode; and an organic layer disposed between the anode and the cathode; wherein the organic layer comprises the compound Example 3 of Patent ‘862, meeting all the limitations of claims 32-33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786